CARTER, J.
I concur in the judgment of affirmance, and I am in full accord with the views expressed in the opinion prepared by Mr. Justice Traynor.
In view of the showing made in the trial court I cannot see how it can possibly be said that the trial judge did not have sufficient evidence before him to justify his conclusion that the sale in question was for the best interests of the incompetent ward in this case. It is not the function of an appellate court to weigh the evidence or to pass upon the reasonableness of conflicting inferences which may be drawn from the evidence even if that evidence is undisputed. Under our system of jurisprudence the weighing of the evidence and the determination of the effect of the inferences to be drawn therefrom is solely for the trier of fact (Estate of Bristol, 23 Cal.2d 221 [143 P.2d 689] ; Eagles v. Samuels, 329 U.S. 304 [67 S.Ct. 313, 91 L.Ed. ---] ; Tennant v. Peoria & P.U.R. Co., 321 U.S. 29 [64 S.Ct. 409, 88 L.Ed. 520]; Ellis v. Union Pacific Ry. Co., 329 U.S. 649 [67 S.Ct. 598, 91 L.Ed.---]; National Labor Relations Bd. v. Hearst Publications, 322 U.S. 111 [64 S.Ct. 851, 88 L.Ed. 1170] ; Commissioner v. Scottish Amer. Co., 323 U.S. 119 [65 S.Ct. 169, *22789 L.Ed. 113]; Unemployment Compensation Commission v. Aragan, 329 U.S. 143 [67 S.Ct. 245, 91 L.Ed.---]; Cardillo v. Liberty Mut. Ins. Co., ---U.S. --- [67 S.Ct. 801, 91 L.Ed.---]).
The rules governing an appellate court in reviewing the decision of a trial court in probate as well as other civil cases are admirably stated by Mr. Justice Schauer in Estate of Bristol, 23 Cal.2d 221 [143 P.2d 689], as follows:
“The rules of evidence, the weight to be accorded to the evidence, and the province of a reviewing court, are the same in a will contest as in any other civil case. (Estate of Snowball (1910), 157 Cal. 301, 305 [107 P. 598]; Estate of Barr (1924), 69 Cal.App. 16, 33 [230 P. 181].) [2] The rule as to our province is: ‘In reviewing the evidence . . . all conflicts must be resolved in favor of the respondent, and all legitimate and reasonable inferences indulged in to uphold the verdict if possible. It is an elementary . . . principle of law, that when a verdict is attacked as being unsupported, the power of the appellate court begins and ends with a determination as to whether there is any substantial evidence, contradicted or uncontradicted, which will support the conclusion reached by the jury. When two or more inferences can be reasonably deduced from the facts, the reviewing court is without power to substitute its deductions for those of the trial court.’ (Italics added.) (Crawford v. Southern Pacific Co. (1935), 3 Cal.2d 427, 429 [45 P.2d 183].) The rule quoted is as applicable in reviewing the findings of a judge as it is when considering a jury’s verdict. The critical word in the definition is ‘substantial’; it is a door which can lead as readily to abuse as to practical or enlightened justice. [3] It is common knowledge among judges and lawyers that many cases are determined to the entire satisfaction of trial judges or juries, on their factual issues, by evidence which is overwhelming in its persuasiveness but which may appear relatively unsubstantial—if it can be reflected at all—in a phonographic record. Appellate courts, therefore, if there be any reasonable doubt as to the sufficiency of the evidence to sustain a finding, should resolve that doubt in favor of the finding; and in searching the record and exploring the inferences which may arise from what is found there, to discover whether such doubt or conflict exists, the court should be realistic and practical. Upon such view of the law we cannot hold that any essential finding in this ease is unsupported.” [Emphasis added.]
*228I am in full accord with the views expressed in the foregoing excerpt. These views were again restated by Mr. Justice Schauer with exceptional force and clarity in his dissenting opinion in the case of Isenberg v. California Emp. Stab. Com., ante, p. 34 at page 46 [180 P.2d 11], where he said: “The functions of trial and appellate courts are constitutionally disparate and no rule should be more scrupulously observed by courts of appeal than that in their appellate work they should not encroach upon or usurp a trial court function. The resolution of factual questions including the determination of the inferences to be drawn from the evidence whether that evidence be documentary or undisputed or otherwise, is in a major sense exclusively the province of the trial court (or of the jury). It is exclusive in the trial court (or jury) in the sense that the appellate court is given no right to resolve factual conflicts or to indulge its preference as to the selection of inferences from the evidence. It is only where clearly there is no substantial evidence from which essential inferences can be drawn that the appellate court may properly interfere in a factual sense; and its interference then should be both in form and in substance by a statement of the law not a declaration of fact. Any other course by an appellate court is dictatorial in nature and tends toward depriving litigants of the constitutional standards of a fair trial.”
In the light of the foregoing pronouncements as to the function of an appellate court in reviewing a factual determination by a trial court there can be no escape from the conclusion reached in the majority opinion.